Citation Nr: 9930534	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97 33 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had over 30 years of active military service 
ending with his retirement in February 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1997, a statement of the 
case was issued in November 1997, and a substantive appeal 
was received in November 1997.  In August 1999, the veteran 
testified before the undersigned member of the Board sitting 
at the RO.  The veteran is not represented in connection with 
his appeal. 


FINDING OF FACT

The veteran's hypertension was first manifested during his 
period of active military service. 


CONCLUSION OF LAW

Hypertension was incurred in the veteran's period of active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

A review of the record shows that the veteran has been 
medically diagnosed with hypertension.  Moreover, the 
evidence also shows a clear continuity of elevated blood 
pressure readings beginning in the late 1960's during the 
veteran's service and continuing throughout service and to 
the present.  The Board views these medical records of 
approximately 30 years of elevated readings as medical 
evidence of a link to service.  In sum, assuming the 
truthfulness of such evidence, the Board finds the veteran's 
claim to be well-grounded.  

Turning to the merits, it appears that the first clear 
medical diagnosis of hypertension documented in the claims 
file was in December 1982.  A military hospital clinical 
record at that time reported a blood pressure reading of 
140/94 and the assessment was hypertension.  Subsequent 
medical records document continuing blood pressure reading in 
the range of 140 to 160 systolic and in the 90's diastolic, 
and clear diagnoses of hypertension were made based on such 
reading.  

The problem with the present case appears to be that although 
service medical personnel detected elevated blood pressure 
readings in the late 1960's and continued to document 
elevated reading throughout the remainder of the veteran's 
military service, the military medical personnel found that 
such readings represented what was diagnosed as labile 
hypertension.  For informational purposes only, the Board 
notes that labile hypertension is essentially borderline 
hypertension in which the arterial blood pressure is 
sometimes either in the normotensive range and sometimes 
within the hypertensive range.  Dorland's Illustrated Medical 
Dictionary, 799, (27th ed. 1988). 

The veteran has testified that he was informed during service 
that he had hypertension, and service medical record 
references to labile hypertension confirm the veteran's 
testimony.  Moreover, service medical records clearly support 
the veteran's testimony that this condition was treated by 
diet during service, rather than medication.  

The essential dilemma in this case is that military medical 
personnel diagnosed labile hypertension during service, 
whereas beginning in late 1982, it appears that essential 
hypertension became the diagnosis.  While neither the veteran 
nor the Board has the medical training necessary to be 
competent in matters of medical diagnosis, the Board does 
believe it within its competency to take note of the fact 
that the veteran's blood pressure readings during service and 
after service have been in the same general range.  The fact 
that post-service medical diagnoses of hypertension have been 
made based on the same range of readings noted in service 
raises a reasonable doubt as to the time of first 
manifestation of hypertension.  Resolving all such doubt in 
the veteran's favor, the Board finds that service connection 
for hypertension is warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for hypertension is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

